IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0805
                               Filed June 16, 2021


DESIREE NICOLE BENDA,
     Plaintiff-Appellee,

vs.

TRAVIS JAMES STREIF,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Howard County, Linda M. Fangman,

Judge.



       Travis Streif appeals the imposition of a protective order pursuant to Iowa

Code chapter 236 (2020). AFFIRMED.



       Judith O’Donohoe of Elwood, O’Donohoe, Braun & White, LLP, Charles

City, for appellant.

       Desiree Benda, Cresco, self-represented appellee.



       Considered by Doyle, P.J., and Mullins and May, JJ.
                                             2


MULLINS, Judge.

       Travis Streif appeals the imposition of a protective order pursuant to Iowa

Code chapter 236 (2020). Travis argues the district court erred in considering a

prior chapter 236 action that was ultimately dismissed and in finding the allegations

against him rose to the level of assault.1

I.     Background Facts and Proceedings

       Travis and Desirée Benda share two children and were never married. The

relationship has been tumultuous since the parties first began to live together in

2015. Travis was charged with simple misdemeanor domestic abuse assault in

2015, following an incident when he struck Desirée on the face with an open hand.

A protective order was issued but was dismissed at Desirée’s request four days

later. Following the birth of the parties’ first child, Travis was convicted of the 2015

domestic abuse charge and was sentenced to seven days in jail, with five days

suspended. Travis petitioned for visitation with the parties’ child, case ending

7022. In December, the parties entered into a temporary visitation agreement.

       Desirée alleges that throughout 2016 and the spring of 2017, she was

routinely afraid for the safety of her and the child during visitation. One incident in

October became physical, and resulted in Desirée biting Travis’s face. The parties

periodically resumed a sexual relationship and Desirée became pregnant with a

second child.    The following year was similarly contentious.          Travis sought

continued court intervention to secure more visitation and Desirée made more

claims that Travis’s conduct placed her in fear of abuse at his hands. Desirée


1Travis acknowledges one incident in 2015 led to his conviction of simple
misdemeanor domestic abuse assault, first offense.
                                         3


sought intervention of the Iowa Department of Human Services (DHS) based on

an allegation that Travis spanked the parties’ child, resulting in bruising. DHS

completed their investigation and the 2018 complaint was not confirmed. The

parties’ second child was born, and Travis was proved to be the father following

court-ordered paternity testing.

       In early 2019, Travis hit Desirée’s car when he pulled into her driveway to

retrieve the oldest child for visitation. No damage resulted, and Travis admitted to

the accident in his testimony. In February, Desirée filed a petition for relief from

domestic abuse pursuant to Iowa Code chapter 236 (2019). A protective order

issued but was dismissed approximately six weeks later. In April, the parties

agreed to mutual protective orders in a new chapter 236 (2020) case with minimal

exceptions allowing the parties to exchange custody of the children. In May, Travis

was arrested for violating a mutual protective order for speaking to Desirée while

the couple exchanged custody. Desirée continued to report Travis to DHS for

allegations of drug use and physical abuse. Following investigation, both reports

were returned as not confirmed. An agreement was reached in the fall of 2019,

allowing visitation to be supervised by third-party representatives of both Travis

and Desirée.

       Desirée filed another petition for relief from domestic abuse in April 2020,

the case now before us on appeal. The parties appeared for hearing on the petition

later that month. The district court granted the petition and entered a protective

order. Travis filed a motion to amend pursuant to Iowa Rule of Civil Procedure

1.904(2), which was denied. Travis then filed a motion to clarify the protective

order. The order was granted in the following respects:
                                         4


              a)      [Travis] and [Desirée] may be present for exchanges of
       the children for visitation purposes but may not address one another.
              b)      The parties may communicate regarding matters
       involving the children in writing in the custodial notebook.
              c)      Other communications regarding the children may be
       made between [Travis’s half-brother], and Desirée and/or her agent
       through email.
              d)      [Travis] shall provide a third party for the exchanges
       when they are to be picked up and [Desirée] shall provide a third
       party for the exchanges when they are to be dropped off to [her].

Desirée filed a motion to modify the order, objecting to the extent that Travis would

be allowed “to be personally present at custodial exchanges.” The court ordered

that Travis was permitted to be present at the exchanges but “the actual exchange

shall be by a third person as noted in the Order.” Travis appeals.

II.    Scope and Standard of Review

       Civil domestic-abuse cases are equitable in nature and are reviewed de

novo. Iowa R. App. P. 6.907; Wilker v. Wilker, 630 N.W.2d 590, 594 (Iowa 2001).

We consider the entire record anew but give weight to the trial court’s

determinations of fact and credibility. Id. “The plaintiff must prove the allegation

of domestic violence by a preponderance of the evidence.” Iowa Code § 236.4(1).

“The quantity of evidence required of a party having the burden of proof in a civil

action is ‘no more than will outweigh the evidence of the other side.’” Marcinowicz

v. Flick, No. 17-0039, 2017 WL 6039997, at *2 (Iowa Ct. App. Dec. 6, 2017)

(quoting Hall v. Wright, 156 N.W.2d 661, 667 (Iowa 1968)).

III.   Analysis

       Travis argues the district court erred in considering a prior chapter 236

petition that was dismissed. He also argues the court erred in finding the alleged

conduct amounted to an assault or demonstrated a current credible threat to
                                           5


Desirée’s physical safety, particularly in light of the fact that the protective order in

case ending 8890 already existed.         Neither party disputes the applicability of

chapter 236 based on their status as parents of the same child.               See Iowa

Code § 236.2(1)(c), (2).

       A.     Prior Chapter 236 Petition

       Travis argues the district court erred in considering conduct described in a

prior chapter 236 petition Desirée filed in February 2019. Travis insists that since

prior protective orders were dropped and the couple continued to have contact,

including a sexual relationship that resulted in two children, the district court should

have ignored the prior petition. He also argues the conduct Desirée complained

of is too remote in time to be considered in the present petition.

       The petition filed in February 2019 alleged violations of a protective order

that was then in force. But, that petition and resulting protective order were

dismissed shortly thereafter. Travis insists that the district court considered the

dismissed petition in error. On our review, the conduct described in the petition

was corroborated by in camera testimony, including some admissions to the

conduct from Travis.         To the extent the district court made credibility

determinations after receiving conflicting testimony, we defer to the district court’s

findings. See Wilker, 630 N.W.2d at 594.

       Travis takes issue with the fact that the district court considered conduct

that took place between 2015 and the present. He argues the conduct is too

remote in time to show a credible present threat to Desirée. Travis supported his

argument in briefing with a citation to this court’s opinion in Thompson v.

Thompson, No. 03-2052, 2004 WL 1396336, at *3 (Iowa Ct. App. June 23, 2004).
                                           6


The standard proposed by Travis is alleged to be applied as a credibility-finding

standard. However, our review of Thompson reveals that the proposed standard

has nothing to do with the timing of a complainant’s statements pursuant to a

chapter 236 petition, but is actually the standard applied in consideration of the

excited utterance exception to the rule against hearsay. See id. We find our

supreme court’s statements on the lack of a specific timing requirement in chapter

236 controlling on this argument.

       Iowa Code chapter 236 has no provision that requires a petition to
       be filed within a specific time after an alleged assault. It is true . . .
       that an elapse of time between an alleged assault and the filing of
       the petition may have a bearing on what specific relief a court might
       grant.

Smith v. Smith, 513 N.W.2d 728, 731 (Iowa 1994).             Furthermore, “[b]ecause

‘chapter 236 is protective rather than punitive in nature,’ we employ ‘a reasonable

or liberal construction which will best effect its purpose.’” Marcinowicz, 2017 WL

6039997, at *2 (quoting Christenson v. Christenson, 472 N.W.2d 279, 280 (Iowa

1991)). We find no error in the district court’s consideration of the allegations as

provided by Desirée, including prior petitions and conduct that occurred in the past,

to decide whether the elements of an assault were satisfied.

       B.     Domestic Abuse Assault

       Travis argues the district court erred in finding that any incident, other than

the 2015 assault resulting in his conviction, amounted to an assault. Travis then

argues that the district court also erred in finding any incident demonstrated a

credible threat to Desirée’s physical safety, particularly because the mutual

protective orders in case ending 7022 were in effect.
                                          7


       In order to succeed on her petition, Desirée needed to prove that domestic

violence occurred by a preponderance of the evidence. See Wilker, 630 N.W.2d

at 596. An assault occurs when:

               2. A person . . ., without justification, . . . does any of the
       following:
               a. Any act which is intended to cause pain or injury to, or which
       is intended to result in physical contact which will be insulting or
       offensive to another, coupled with the apparent ability to execute the
       act.
               b. Any act which is intended to place another in fear of
       immediate physical contact which will be painful, injurious, insulting,
       or offensive, coupled with the apparent ability to execute the act.
               c. Intentionally points any firearm toward another, or displays
       in a threatening manner any dangerous weapon toward another.

Iowa Code § 708.1(2).

       The district court acknowledged that Travis engaged in domestic abuse in

2015 and was convicted the following year. The district court then noted that the

parties have an extensive history of conflict, resulting in several calls to law

enforcement. The district court said that although the last incident of physical

assault was in 2015, a high level of conflict continues to exist between the parties

as was observed by the court during the hearing. The court specifically discussed

an incident in January 2019 where Travis pulled into Desirée’s driveway and hit

her car2 and another incident where Travis screamed and verbally threatened

Desirée following a report of child abuse to DHS. Although Travis argues that the

court ignored the fact that the parties were subject to mutual protective orders, our

review of the hearing transcript reveals the court was well aware of that fact. The

district court asked Desirée if she would prefer to proceed pursuant to the existing


2 Travis argued the collision was an accident and resulted in no damage, but he
did not contest its occurrence.
                                          8


protective order and dismiss the chapter 236 petition she filed in giving rise to this

appeal.

       Travis argues that there has been no assault pursuant to section 708.1 to

support this chapter 236 petition. We acknowledge that Desirée has not always

followed through with protective orders in the past. Travis’s conduct in 2015 was

the only assault that resulted in conviction. However, Desirée alleged multiple

instances where Travis was in her home and engaged in unwelcome physical

contact, with one incident resulting in Desirée biting Travis on the face. Desirée

alleged Travis provoked her, forcing her to defend herself. Desirée has also

enlisted the assistance of law enforcement to remove Travis from her home. She

has consistently alleged he engaged in verbal threats against her and, at times,

Travis’s yelling would cause Desirée to feel physically ill. Desirée also testified

that Travis made gestures that made her fearful for her safety. On our de novo

review of the record, we agree with the district court that Desirée proved by a

preponderance of the evidence that there was a current threat to her physical

safety in satisfaction of section 236.4(1).

       AFFIRMED.